DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 12-13, and 20 are rejected under 35 U.S.C. 103 as being obvious in view of Park et al. (US 2017/0205468 – hereinafter “Park”) and Benjamin et al. (US 2011/0307202 – hereinafter “Benjamin”).

Per claim 1, Park teaches a method for predicting battery health, applied to a terminal device (¶53) and comprising: 
obtaining an environment temperature, a discharge capacity and an operating parameter of a battery (Battery information such as temperature, capacity, and voltage are obtained (Fig. 8; ¶75 and 77));
determining an estimated operating parameter in a preset temperature at the discharge capacity according to the environment temperature, the discharge capacity and the operating parameter (Capacity conversion information per temperature, i.e., an “estimated operating parameter,” which is conversion information matching a residual capacity of a battery estimated at a test temperature to a residual capacity estimated at another test temperature, is determined (Fig. 8; ¶81-83));
determining an estimated capacity of the battery according to the estimated operating parameter (A converted capacity is determined according to the capacity conversion information (Fig. 8; ¶81)); and
determining a health level of the battery according to the estimated capacity of the battery (An SOH is estimated according to the converted capacity (Fig. 8; ¶85)).

However, Park does not explicitly teach the method wherein a health level of the battery is determined according to the estimated capacity of the battery and a reference capacity.  In contrast, Benjamin teaches a system for monitoring a state of a battery and states that an SOH can be calculated from the ratio of the capacity of the battery at a given instant over the capacity of the battery in its new condition (¶7).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Park such that the SOH is calculated by using a reference capacity.  One of ordinary skill would make such a modification because a battery’s SOH can be calculated from a ratio of a present capacity and an original capacity (Benjamin; ¶7).

Per claim 12, Park in view of Benjamin teaches the method for predicting battery health according to claim 1, further comprising: generating display information for the terminal device to display the determined health level of the battery (Park; ¶51).

Per claim 13, Park teaches an apparatus for determining battery health, comprising:
a processor; and a memory, configured to store an instruction executable by the processor; wherein the processor (¶89) is configured to:
obtain an environment temperature, and a discharge capacity and an operating parameter of a battery (Battery information such as temperature, capacity, and voltage are obtained (Fig. 8; ¶75 and 77));
determine an estimated operating parameter in a preset temperature at the discharge capacity according to the environment temperature, the discharge capacity and the operating parameter (Capacity conversion information per temperature, i.e., an “estimated operating parameter,” which is conversion information matching a residual capacity of a battery estimated at a test temperature to a residual capacity estimated at another test temperature, is determined (Fig. 8; ¶81-83));
determine an estimated capacity of the battery according to the estimated operating parameter (A converted capacity is determined according to the capacity conversion information (Fig. 8; ¶81)); and
determining a health level of the battery according to the estimated capacity of the battery (An SOH is estimated according to the converted capacity (Fig. 8; ¶85)).

However, Park does not explicitly teach the method wherein a health level of the battery is determined according to the estimated capacity of the battery and a reference capacity.  In contrast, Benjamin teaches a system for monitoring a state of a battery and states that an SOH can be calculated from the ratio of the capacity of the battery at a given instant over the capacity of the battery in its new condition (¶7).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Park such that the SOH is calculated by using a reference capacity.  One of ordinary skill would make such a modification because a battery’s SOH can be calculated from a ratio of a present capacity and an original capacity (Benjamin; ¶7).

Per claim 20, Park teaches a non-temporary computer readable storage medium, wherein the computer readable storage medium stores an instruction, when the instruction is called and executed on a computer (¶89) to:
obtain an environment temperature, and a discharge capacity and an operating parameter of a battery (Battery information such as temperature, capacity, and voltage are obtained (Fig. 8; ¶75 and 77));
determine an estimated operating parameter in a preset temperature at the discharge capacity according to the environment temperature, the discharge capacity and the operating parameter (Capacity conversion information per temperature, i.e., an “estimated operating parameter,” which is conversion information matching a residual capacity of a battery estimated at a test temperature to a residual capacity estimated at another test temperature, is determined (Fig. 8; ¶81-83));
determine an estimated capacity of the battery according to the estimated operating parameter (A converted capacity is determined according to the capacity conversion information (Fig. 8; ¶81)); and
determining a health level of the battery according to the estimated capacity of the battery (An SOH is estimated according to the converted capacity (Fig. 8; ¶85)).

However, Park does not explicitly teach the method wherein a health level of the battery is determined according to the estimated capacity of the battery and a reference capacity.  In contrast, Benjamin teaches a system for monitoring a state of a battery and states that an SOH can be calculated from the ratio of the capacity of the battery at a given instant over the capacity of the battery in its new condition (¶7).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the non-temporary computer readable storage medium of Park such that the SOH is calculated by using a reference capacity.  One of ordinary skill would make such a modification because a battery’s SOH can be calculated from a ratio of a present capacity and an original capacity (Benjamin; ¶7).


6.	Claim 11 is rejected under 35 U.S.C. 103 as being obvious in view of Park and Benjamin, in further view of Ruppert et al. (US 2021/0178928 – hereinafter “Ruppert”).

Per claim 11, Park in view of Benjamin does not explicitly teach the method for predicting battery health according to claim 1, wherein determining the health level of the battery according to the estimated capacity of the battery and the reference capacity, at the discharge capacity, of the battery comprises: obtaining service time of the battery, and determining the health level of the battery according to its service time, its estimated capacity and its reference capacity at the discharge capacity.
	In contrast, Ruppert teaches a method for controlling the service life of an energy storage system wherein a service time and two SOH measurements are used to calculate an ageing rate of the energy storage module, which is then  used to calculate an end time of the service life of the energy storage module (claim 20).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Park such that a health level of the battery is calculated by using a service time.  One of ordinary skill would make such a modification because a service time, in combination with SOH measurements, can be used to determine an ageing rate of a battery (Ruppert; claim 20).

Claim Objections
7.	Claims 2-10 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Per claims 2 and 14, the prior art of record is silent on, in response to determining the environment temperature being different from the preset temperature, determining a first resistance of the battery in the environment temperature and a second resistance of the battery in the preset temperature according to the discharge capacity; determining a first battery current according to the first battery voltage and the first resistance; and determining a first estimated voltage in the preset temperature according to the first battery current and the second resistance.  Dependent claims 3-5 and 15-17 are consequently objected to due to their dependence on claims 2 and 14, respectively.
Per claim 10, the prior art of record is silent on the method for predicting battery health according to claim 1, wherein determining the estimated capacity of the battery according to the estimated operating parameter comprises: measuring a resistance of the battery according to the discharge capacity and the environment temperature, and determining a correspondence between the resistance and the discharge capacity of the battery and the environment temperature.
	Per claims 6 and 18, the prior art of record is silent on, in response to determining the battery is not in the preset operating state, determine a third resistance of the battery in the environment temperature and a fourth resistance of the battery in the preset temperature according to the discharge capacity; determine a second battery current according to the third resistance and the second battery voltage; determine a second estimated voltage in the set temperature according to the second battery current and the fourth resistance; determine a third battery current according to the second estimated voltage and the fourth resistance; and determine a third estimated voltage in the preset operating state in the preset temperature according to the third battery current, the fourth resistance and a reference current in the preset operating state.  Dependent claims 7-9 and 19 are consequently objected to due to their dependence on claims 6 and 18, respectively.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852